Citation Nr: 1600684	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-00 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD), rated as 50 percent disabling prior to August 21, 2013 and 70 percent disabling thereafter.

2.  Entitlement to an increased rating for greater trochanteric bursitis of the right hip with retained shrapnel, currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted entitlement to service connection for PTSD with an initial 30 percent rating and confirmed and continued the 30 percent rating assigned for greater trochanteric bursitis of the right hip with retained shrapnel.

An April 2013 rating decision increased the initial rating for PTSD to 50 percent.  A June 2014 rating decision increased the rating for PTSD to 70 percent, effective August 21, 2013, resulting in a staged rating for the disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The issue of entitlement to an increased rating for greater trochanteric bursitis of the right hip with retained shrapnel, to include whether a "combined effects" extraschedular rating is warranted pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Since November 23, 2009, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, but has not resulted in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for entitlement to a 70 percent rating for PTSD have been met since November 23, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The appeal with regard to the rating for PTSD arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist regarding the claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The Veteran was provided psychiatric examinations in January 2010 and April 2014.  There is no indication these examinations were inadequate for rating purposes, as the examination reports provide sufficient information to determine the appropriate evaluation under the VA rating schedule.  The Veteran has elected not to appear at a hearing regarding his claim.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Higher Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to the General Rating Formula for Mental Disorders.  A staged rating is currently assigned for the disability, as it is rated as 50 percent disabling prior to August 21, 2013 and 70 percent disabling thereafter.  See Fenderson, 12 Vet. App. at 125-26.

Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.

A 100 percent disability rating is justified when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

A June 2014 rating decision assigned a 70 percent rating, effective August 21, 2013, indicating this was the date of an increased rating claim; however, the issue of a higher initial rating for PTSD was already on appeal at that time.  The Veteran's GAF scores were actually much lower prior to the date of the August 2013 statement the AOJ deemed an increased rating claim.  VA mental health professionals assigned GAF scores of 50 after treatment session in January and March 2010, which indicates serious impairment in occupational and social functioning.  Although he continued to work at that time, the evidence clearly establishes the Veteran was experiencing impairment in occupational functioning that eventually led to the end of his employment in August 2013 with an employer for which he had worked for more than twenty-five years.  In February 2010, the Veteran was hospitalized with severe anxiety after working the night shift, a change in his scheduled working hours by his employer he reports was precipitated by his decreased occupational functioning.  The Veteran has also reported strained relationships with friends and family members during this period, including his wife, due to symptoms such as suicidal ideation, obsessional rituals, unprovoked anger, frequent panic attacks, and depression.  Thus, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas since November 23, 2009.

A 100 percent rating is not warranted at any point in the appeal period as the Veteran's PTSD has not resulted in total occupational and social impairment.  The Veteran maintains a relationship with his wife and other close family members, even though these relationships have been strained.  He also reports having some friends and engaging in leisure activities, such as hunting and fishing.  Although the Veteran has experienced occupational impairment during the appeal period and stopped working in August 2013, he clearly did not experience total occupational impairment prior to stopping work.  In addition, the Board has considered that the Veteran does not have symptoms such as delusions, hallucinations, or grossly inappropriate behavior; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, to the extent that would cause total impairment.  He has also not been found to be a persistent danger of hurting himself or others.

The Board has also given consideration to whether extra-schedular consideration is warranted.  However, the rating formula for mental disorders allows for evaluation rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's PTSD-related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms, and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extra-schedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has considered whether a total disability rating based on individual unemployability (TDIU) is warranted prior to August 3, 2013, the current effective date of entitlement to TDIU, as TDIU is an element of his appeal of the initial rating assigned for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the evidence shows the Veteran continued to work until August 3, 2013, even though he experienced some occupational impairment; therefore, an earlier effective date for TDIU is not warranted because the evidence does not show the Veteran's service-connected disability prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him prior to August 3, 2013.


ORDER

Entitlement to an initial 70 percent rating for PTSD, effective November 23, 2009, is granted.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical report is adequate where it describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board must reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The Veteran was provided an examination in February 2011 for his claim of entitlement to an increased rating for greater trochanteric bursitis of the right hip with retained shrapnel.  Unfortunately, the February 2011 examination report is somewhat inconsistent with respect to the description of the Veteran's disability.  The summary of histories for each wound involving muscles on the sixth page of the examination report indicates both Group XIII and Group XVII were injured; however, the report of physical examination that follows states Group XVII muscles were not injured.  The Board finds clarification of this point necessary as the rating schedule provides slightly higher ratings for Group XVII muscle injuries, and it appears the Veteran's disability is currently rated as a moderately severe Group XIII muscle injury.  See 38 C.F.R. § 4.73, Diagnostic Codes 5313, 5317.

As the rating of a service-connected disability is being remanded, the Board defers a decision with respect to whether a "combined effects" extraschedular rating is warranted prior to August 3, 2013, the effective date of TDIU.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (holding combined effects extraschedular ratings are available when the combined schedular rating is less than total).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination to determine the current level of severity of his service-connected greater trochanteric bursitis of the right hip with retained shrapnel.

The examiner should specifically address what muscle group or groups are involved in the Veteran's disability and provide findings consistent with the criteria of 38 C.F.R. § 4.56 for the evaluation of muscle disabilities.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


